Exhibit 10.1

 

EXECUTION COPY

 

TRANSACTION BONUS AGREEMENT

 

This Transaction Bonus Agreement (the “Agreement”), by and between Network
Engines, Inc., a Delaware corporation (the “Company”) and Gregory A. Shortell
(the “Executive”) is dated June 18, 2012.

 

WHEREAS, the Company is engaged in a sale process pursuant to which the Company
will be sold to an unrelated third party (the “Sale”);

 

WHEREAS, the services of the Executive are an integral part of the successful
consummation of the Sale and the continued preservation of the Company’s
business pending the consummation of such Sale; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) desires to
incentivize the Executive to continue in the employ of the Company and to
maximize the value of the Company pending the consummation of such Sale by
providing Executive with the opportunity to receive a transaction bonus (the
“Transaction Bonus”).

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.             Transaction Bonus.      To incentivize Executive and to encourage
him to work towards the successful consummation of a Sale, and subject to such
Sale being approved by the Board and the shareholders of the Company, the
Company shall pay Executive a Transaction Bonus in a lump sum cash payment equal
to $950,000.  The Transaction Bonus shall be paid with the Company’s first
payroll on or following the consummation of the Sale.

 

2.             Forfeiture.      If Executive’s employment with the Company is
terminated for any reason prior to the consummation of the Sale, Executive shall
forfeit all right, title and interest in and to the Transaction Bonus and the
Company will no longer be obligated to pay Executive any part of the Transaction
Bonus.

 

3.             Conditions to Payment.      The Company’s obligation to pay
Executive the Transaction Bonus is subject to Executive’s continued performance
in good-faith of all of his duties and responsibilities as an employee of the
Company and any other duties and responsibilities reasonably requested by the
Company in connection with the contemplated Sale.

 

4.             No Right to Continued Employment.      Nothing contained in this
Agreement conveys upon the Executive the right to continue to be employed by the
Company or any successor thereto, constitutes a contract or agreement of
employment or restricts the Company’s or any successor’s right to terminate
Executive’s employment at any time, with or without cause.

 

5.             Tax Withholding.      The Transaction Bonus shall be subject to
federal, state and local income tax and employment tax withholding, as is
required by applicable law at the time of payment, and the Company may make any
necessary arrangements in order to effectuate any such withholding.

 

--------------------------------------------------------------------------------


 

6.             Excess Parachute Payment Limitation.       Notwithstanding
anything in this Agreement to the contrary, if the receipt of the Transaction
Bonus or any other amounts under any other agreement (collectively, the
“Payments”) would subject the Executive to tax under Section 4999 of the
Internal Revenue Code of 1986, as amended, the Payments shall be reduced in
accordance with Section 4.4 of the Executive’s Amended and Restated Executive
Retention Agreement dated January 11, 2008.

 

7.             Successors and Assigns.      This Agreement shall be binding upon
and inure to the benefit of the parties hereto and each of their respective
successors, assigns, beneficiaries, heirs, and representatives, as applicable. 
Executive may not assign his rights under this Agreement (except by will or the
laws of descent and distribution).

 

8.             Severability.      If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired.

 

9.             Counterparts.     This Agreement may be executed in counterparts
and so executed shall constitute one agreement binding on the parties hereto,
notwithstanding that the parties are not signatories to the original or the same
counterpart. The exchange of a fully executed Agreement (in counterparts or
otherwise) by facsimile or by electronic delivery in .pdf format shall be
sufficient to bind the parties to the terms and conditions of this Agreement.

 

10.           Applicable Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of laws principles.

 

11.           Entire Agreement.      This Agreement, contains and constitutes
the entire agreement between Executive and the Company pertaining to the subject
matter hereof.  Any modifications of this Agreement must be in writing and
signed by Executive and a duly authorized officer of the Company.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the day and year first set forth above.

 

 

NETWORK ENGINES, INC.

 

 

 

 

 

By:

/s/ John Blaeser

 

 

Name: John Blaeser

 

 

Title: Chairman of the Board

 

 

 

 

 

/s/ Gregory A. Shortell

 

Gregory A. Shortell

 

--------------------------------------------------------------------------------